DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US 5,375,974) in view of Kieser (US 1,090,073), further in view of Kobayashi et al. (US 6,039,535).
Regarding claim 1, Heinrich discloses (in the embodiment of Fig. 1, annotated below for convenience) a centrifugal compressor comprising: an impeller 3 comprising a plurality of blades 2 radially disposed about a rotational axis; a housing 4 comprising an inlet into which a fluid to be compressed by the impeller is introduced (as disclosed in Fig. 1; see also inlet part mentioned in Col. 2 lines 60-65), an outlet through which the compressed fluid is discharged (as disclosed in Fig. 1; see also impeller outlet mentioned in Col. 2 lines 60-65), and an inner surface disposed adjacent to the outer ends of the plurality of blades (the inner surface of housing 4 adjacent blades 2 in Fig. 1); and a sealing unit disposed adjacent to the inlet capable of sealing a space between the outer ends of the plurality of blades and the inner surface, wherein the sealing unit comprises: a first sealing unit including a partial shroud 1 disposed at the inlet to partially surround outer peripheral portions of the outer ends of the plurality of blades (see Fig. 1, which shows ring 1 is a partial shroud disposed at the inlet of the impeller partially surrounding the peripheral portions of the outer ends of blades 2; see also Col. 2 lines 63-64).

    PNG
    media_image1.png
    490
    489
    media_image1.png
    Greyscale

Heinrich is silent regarding the inner surface being flat.
However, Kieser discloses a centrifugal impeller with a housing comprising a flat inner surface disposed adjacent to outer ends of impeller blades (see Kieser, annotated Fig. 1 below). In addition, it is noted that it has been held that changes in shape are obvious to one of ordinary skill in the art absent persuasive evidence that the particular claimed configuration is significant (MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Therefore, since Applicant assigns no criticality to the claimed flat shape of the inner surface, and the device of Kieser would not operate differently with the claimed shape, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 

    PNG
    media_image2.png
    436
    623
    media_image2.png
    Greyscale

Heinrich is silent regarding a second sealing unit including a plurality of sealing protrusions protruding toward the partial shroud from the flat inner surface of the housing.
However, Kieser discloses a centrifugal impeller comprising a housing 9, a shroud (on which ribs 7 are located in Fig. 1), and a sealing unit at the inlet of the impeller, the sealing unit including a plurality of sealing protrusions 8 protruding toward the shroud from the flat inner surface of the housing 9 (see Fig. 1 of Kieser, annotated below for convenience). Kieser teaches this sealing arrangement is useful to prevent fluid backflow in the impeller (Kieser, page 1 lines 58-67). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the compressor of Heinrich to include a 

    PNG
    media_image3.png
    630
    507
    media_image3.png
    Greyscale

Heinrich in view of Kieser is silent regarding the second sealing unit further comprises a support member having an annular shape, the annular shape including a first flat side disposed on the flat inner surface of the housing and a second flat side opposite to the first flat side, and wherein each of the plurality of sealing protrusions is bonded to the second flat side of the support member by a welding process.
However, Kobayashi discloses (in the embodiment of Fig. 3, annotated below) a centrifugal compressor comprising a housing 9 and an inlet sealing unit comprising a support member 3 having an annular shape, the annular shape including a first flat side disposed on a 

    PNG
    media_image4.png
    454
    459
    media_image4.png
    Greyscale

	
	It is noted that the limitation “each of the plurality of sealing protrusions is bonded to the second flat side of the support member by a welding process,” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113. In this case, sealing protrusions 2f, 2g, 2h of Kobayashi are integral with the support member 3, and given Applicant’s argument that the .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Kieser, further in view of Kobayashi, and further in view of the Non-Patent Literature entitled Abradable Seals in Turbomachinery by Hoppock et al. (hereinafter “Hoppock”).
Regarding claim 4, Heinrich in view of Kieser, and further in view Kobayashi discloses the invention as claimed in claim 1, as set forth above.
Heinrich in view of Kieser, and further in view Kobayashi is silent regarding the first sealing unit further comprises a sealing pad on a surface of the partial shroud. 
	However, Hoppock teaches that it is known in the art to use abradable sealing pads opposite sealing protrusions in labyrinth seals (see Fig. 3 of Hoppock, reproduced below for convenience). Hoppock teaches that using an abradable sealing pad allows for reduced clearance in the seal, keeping leakage to a minimum (see Hoppock, Page 2 Col. 2). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sealing unit of Heinrich in view of Kieser, and further in view Kobayashi, to have the first sealing unit further comprises a sealing pad on a surface of the partial shroud, of the type taught by Hoppock, for the purpose of minimizing leakage in the sealing unit.

    PNG
    media_image5.png
    332
    466
    media_image5.png
    Greyscale

Regarding claim 5, Hoppock further discloses the sealing pad comprises a plurality of sealing grooves having a shape corresponding to a shape of the plurality of sealing protrusions (see Hoppock, Fig. 3, reproduced above). The combination of the Hoppock and Kieser discloses wherein a front end of each of the plurality of sealing protrusions is inserted into a corresponding sealing groove of the plurality of sealing grooves of the sealing pad in a state of the centrifugal compressor in which the impeller of the centrifugal compressor does not rotate (Kieser, Fig. 1, discloses the plurality of protrusions 8 are located in grooves defined by protrusions 7 when the compressor does not rotate; Hoppock, Fig. 3, discloses a sealing pad that comprises grooves; the combination would result in the sealing pad disclosed by Hoppock with the grooves disclosed by Kieser).
Regarding claim 6, Hoppock further discloses the sealing pad comprises a material having a hardness lower than a hardness of the plurality of sealing protrusions (Page 2 of Hoppock discloses the material for the abradable sealing pads is selected such that the sealing 
Regarding claim 7, Heinrich further discloses the inner surface of the housing (flat inner surface as modified by Kieser in the rejection of claim 1 above) includes a recess 5 having an upstream end that extends to and communicates with the inlet of the housing (see annotated Fig. 1 of Heinrich below) and a downstream end that extends to a stepped portion formed in the housing (see annotated Fig. 1 of Heinrich below).

    PNG
    media_image6.png
    567
    561
    media_image6.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745